10/4/2019                                    U.S. Regulators
                             Case 1:19-cv-09236     Document Subpoena1-49
                                                                     Crypto Exchange
                                                                              FiledBitﬁnex, Tether - Bloomberg
                                                                                     10/06/19         Page 1 of 3

    Cryptocurrencies

    U.S. Regulators Subpoena Crypto Exchange
    Bitfinex, Tether
    By Matthew Leising
    January 30, 2018, 12:52 PM EST
    Updated on January 30, 2018, 8:26 PM EST

        Firms say they routinely get ‘legal process’ from regulators
        Tether has yet to verify that it holds $2.3 billion in reserve




            Crypto Exchange Bitﬁnex, Tether Are Said Subpoenaed
            by CFTC




                                                                            B

    Crypto Exchange Bitﬁnex, Tether Are Said Subpoenaed by CFTC


    U.S. regulators are scrutinizing one of the world’s largest cryptocurrency exchanges as questions
    mount over a digital token linked to its backers.


    The U.S. Commodity Futures Trading Commission sent subpoenas on Dec. 6 to virtual-currency
    venue Bitﬁnex and Tether, a company that issues a widely traded coin and claims it’s pegged to
    the dollar, according to a person familiar with the matter, who asked not to be identiﬁed
    discussing private information. The ﬁrms share the same chief executive oﬃcer.


    Tether’s coins have become a popular substitute for dollars on cryptocurrency exchanges
    worldwide, with about $2.3 billion of the tokens outstanding as of Tuesday. While Tether has said
https://www.bloomberg.com/news/articles/2018-01-30/crypto-exchange-bitﬁnex-tether-said-to-get-subpoenaed-by-cftc    1/3
10/4/2019                              U.S. Regulators
                      Case 1:19-cv-09236      Document Subpoena1-49
                                                               Crypto Exchange
                                                                        FiledBitﬁnex, Tether - Bloomberg
                                                                               10/06/19         Page 2 of 3
    all of its coins are backed by U.S. dollars held in reserve, the company has yet to provide
    conclusive evidence of its holdings to the public or have its accounts audited. Skeptics have
    questioned whether the money is really there.


    “We routinely receive legal process from law enforcement agents and regulators conducting
    investigations,” Bitﬁnex and Tether said Tuesday in an emailed statement. “It is our policy not to
    comment on any such requests.”


    Erica Richardson, a CFTC spokeswoman, declined to comment.


    Bitcoin, the biggest cryptocurrency by market value, tumbled 10 percent on Tuesday. It fell
    another 3.2 percent to $9,766.41 as of 9:19 a.m. in Hong Kong, according to composite pricing on
    Bloomberg. The virtual currency hasn’t closed below $10,000 since November.


    See also: Mystery shrouds Tether and its links to Bitcoin exchange


    While Tether and Bitﬁnex don’t disclose on their websites or in public documents where they’re
    located or who’s in charge, Ronn Torossian, a spokesman for the ﬁrms, said in a Dec. 3 email that
    Jan Ludovicus van der Velde is the CEO of both. Phil Potter is a Tether director, according to
    documents -- dubbed the Paradise Papers -- recently leaked by the International Consortium of
    Investigative Journalists. He’s also the chief strate y oﬃcer at Bitﬁnex.


    Last year, Wells Fargo & Co. ended its role as a correspondent bank through which customers in
    the U.S. could send money to bank accounts held by Bitﬁnex and Tether in Taiwan. The ﬁrms
    sued the lender, but later withdrew the complaint. Torossian previously declined to identify the
    banks used by Bitﬁnex unless a non-disclosure agreement was signed, which Bloomberg News
    refused.


    No Audit

    While little public information exists about how tethers are created, market pricing suggests
    traders believe that each coin is worth $1. Trading the token for Bitcoin at Bitﬁnex has helped
    drive up Bitcoin prices, Barry Leybovich, a product manager at IPC Systems Inc. who creates risk
    and compliance products for ﬁnancial institutions interested in blockchain applications, said last
    month.


    A document on Tether’s website, compiled by accounting ﬁrm Friedman LLP, shows it had $443
    million and 1,590 euros ($1,970) in bank accounts as of Sept. 15. Tether tokens were valued at
https://www.bloomberg.com/news/articles/2018-01-30/crypto-exchange-bitﬁnex-tether-said-to-get-subpoenaed-by-cftc   2/3
10/4/2019          Case 1:19-cv-09236U.S. Regulators
                                            Document Subpoena1-49
                                                             Crypto Exchange
                                                                      FiledBitﬁnex, Tether - Bloomberg
                                                                             10/06/19         Page 3 of 3
    $420 million that day, according to Coinmarketcap.com. Tether hasn’t identiﬁed the banks where
    that money was held, and their names were blacked out in the document.


    Friedman said in its report that it didn’t investigate the reliability of Tether’s records. The
    accounting ﬁrm and Tether have recently cut ties, Tether said in a separate statement Monday.


    “Given the excruciatingly detailed procedures Friedman was undertaking for the relatively
    simple balance sheet of Tether, it became clear that an audit would be unattainable in a
    reasonable timeframe,” Tether said.


    For more on cryptocurrencies, check out the Decrypted podcast:


    Friedman didn’t reply to messages seeking comment.


    — With assistance by Todd White, and Peter Eichenbaum


    (Updates Bitcoin price drop in sixth paragraph. A previous version of this story corrected the
    subpoena timing.)


    In this article
        WFC
        WELLS FARGO & CO
        49.21    USD        +0.73 +1.51%

        0119532D
        FRIEDMAN LLP
        Private Company

        62473Z
        IPC SYSTEMS INC
        Private Company



                                                     Terms of Service Trademarks Privacy Policy
                                                      ©2019 Bloomberg L.P. All Rights Reserved
                                            Careers Made in NYC Advertise Ad Choices     Contact Us Help




https://www.bloomberg.com/news/articles/2018-01-30/crypto-exchange-bitﬁnex-tether-said-to-get-subpoenaed-by-cftc   3/3
